DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Numata et al  US Patent US 9,541,314 A1, previously cited in the 7/2/2021 IDS).
Regarding claim, 1 Numata discloses( Figure 1-6 and 14-21) a shell-and-tube heat exchanger, comprising: a shell (10) provided with a liquid inlet (11) and an vapor outlet (12) , the vapor outlet being disposed at an top portion of the shell ( as seen in figure 6 and 14-21); and a heat exchange tube bundle (130) disposed in the shell in an axial direction of the shell; wherein the heat exchange tube bundle comprises: a plurality of first heat exchange tubes (31) located at an upper portion ( the tubes 31 located closest to tray 23 as seen in figure 14-21) , the first heat exchange tubes having a first spacing therebetween (as the first spacing is not further defined the spacing can be any spacing between the tubes 31 closest to tray 21 such as the minimum pitch Hn in figure 14 or pitch between tubes 31 at HS in Figure 15) ; and a plurality of second heat exchange tubes located at a lower portion ( any of the tubes 31 below the tubes closest to the tray 23 such as the tubes closest to the bottom as seen in figure 14-21), the second heat exchange tubes having a second spacing therebetween (as the second spacing is not further defined the spacing can be any spacing between the tubes 31 below the tubes closest to the tray 23 such as the pitch H1 in figure 14 or pitch between tubes 31 at HL in Figure 15); wherein the first spacing is different from the second spacing; wherein the first spacing is smaller than the second spacing ( the first spacing between the tubes 31 closest to tray 21 such as the minimum pitch Hn in figure 14 or pitch between tubes 31 at HS in Figure 15 is smaller than the second spacing between the tubes 31 closest to tray 21 such as the pitch H1 in figure 14 or pitch between tubes 31 at HL in Figure 15 per Col. 11, line 33 through Col. 12 line 3), such that a medium jet is at least partially blocked by the plurality of the first heat exchange tubes (vapor flow is encouraged to flow vertically in an outer region per Col. 11 line 39-49).
Regarding claim 3, Numata discloses the claim limitations of claim 1 above and Numata further discloses, the first spacing (as the first spacing is not further defined the spacing can be any spacing between the tubes 31 closest to tray 21 such as the minimum pitch Hn in figure 14 or pitch between tubes 31 at HS in Figure 15) is decreased by increasing an arrangement density of the plurality of the first heat exchange tubes (the tubes 31 become denser in the middle as seen in figure 14 and 15).
Regarding claim 4, Numata discloses the claim limitations of claim 1 above and Numata further discloses, the plurality of the first heat exchange tubes located on the upper portion of the heat exchange tube bundle are arranged in one or more rows from top to bottom ( the tubes 31 located closest to tray 23 as seen in figure 14-21), and the number of rows of the first heat exchange tubes is not larger than the number of rows of the plurality of the second heat exchange tubes (second tubes at any of the tubes 31 below the tubes closest to the tray 23 such as the tubes closest to the bottom as seen in figure 14-21 which can be grate than the number of rows of tubes 31 closest to the tray 23).
Regarding claim 5, Numata discloses the claim limitations of claim 1 above and Numata further discloses, the first spacing is a vertical spacing between a plurality of the first heat exchange tubes in a same column, or a horizontal spacing between a plurality of the first heat exchange tubes in a same row ( as the first spacing is not further defined the spacing can be any spacing between the tubes 31 closest to tray 21 such as the minimum pitch Hn in figure 14 or pitch between tubes 31 at HS in Figure 15 which are horizontal spacings as seen in the figures).
Regarding claim 6, Numata discloses the claim limitations of claim 1 above and Numata further discloses the first heat exchange tubes are a plurality of heat exchange tubes having the same diameter or a plurality of heat exchange tubes having different diameters (tubes 31 have the same diameter as seen in the figures) .
Regarding claim 11, Numata discloses the claim limitations of claim 1 above and  Numata  further discloses  an air conditioning system, comprising: the shell-and-tube heat exchanger (the heat exchanger  is part of a air conditioning system per Col. 5, line 4-14).

Allowable Subject Matter
Claim 7, 9-10 and 12 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the above prior art does not teach or fairly suggest the baffle assembly comprises: a bracket, a first end of which is fixed to the vapor outlet, and a second end of which extends from the vapor outlet toward the internal portion of the heat exchanger; a baffle, which is connected to the second end of the bracket and driven to change the blocking area; and a connecting rod, two ends of which are connected to the bracket and the baffle respectively, wherein a reciprocating movement of the connecting rod with respect to the bracket causes a rotational movement of the baffle with respect to the bracket as required by claim 7. Specifically, Cook (US 3,991,821 cited in the previous office action) does not disclose the specific bracket fixed to the vapor outlet and extending from the vapor outlet toward an internal portion of the heat exchanger or a connecting rod with reciprocating movement connected to the bracket that is connected to the vapor outlet. While Cook discloses a connecting rod (at connecting arms 36 and 37) that changes the blocking area of a baffle (at baffle parts 30 and 31) the connecting rod is not attached to a bracket fixed to the vapor outlet and extending into the internal portion of the heat exchanger. While additional prior art such as Lemon et al. (US 10533772 B2), Meyers (US 5113928 A), and Huenniger (US 4749166 A) discloses shell and tube heat exchangers with adjustable baffles none of the baffles are connected to a bracket fixed to a vapor outlet  in the manner claimed. Therefore, for at least these reasons, 7 presents grounds for allowable subject matter. Claims 9-10 and 12 would be allowable based on their dependency from claim 7.
Response to Arguments
Applicant’s arguments, see page 5-6, filed 4/21/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C.102 have been fully considered and are persuasive, based on the amendments to the claims .  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Numata et al  US Patent US 9,541,314 A1, previously cited in the 7/2/2021 IDS) where Numata discloses a smaller first spacing compared to a second spacing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                   

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763